The offense is murder; penalty assessed at confinement in the penitentiary for a period of ninety-nine years.
The indictment appears regular. The record is before this court without statement of facts or bills of exception.
Attached to the motion for new trial are three affidavits relating to certain misconduct of two of the State's witnesses. In the order overruling the motion for new trial the trial judge stated that he heard the evidence submitted in connection therewith. In the absence of the evidence thus presented, this court must indulge the presumption in favor of the correctness of the ruling of the trial judge.
The judgment is affirmed.
Affirmed. *Page 390